Citation Nr: 0433350	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1945 to December 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004, the veteran testified at a Travel Board hearing before 
the undersigned; a transcript of that hearing is of record.  
The veteran's motion to advance his case on the Board's 
docket was granted at that hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is noteworthy at the outset that the veteran's service  
medical records were apparently burned in a fire at the 
National Personnel records center, and that consequently 
there is a heightened duty to assist him in the development 
of his claim.

It appears that pertinent medical records remain outstanding.  
In a November 2001 statement, the veteran indicated that he 
received treatment for his right knee disorder at Boiling 
Springs Medical Center and submitted the records to VA in 
March 2001.  It doesn't appear that those records are 
included in the claims file.  Treatment records from an 
unidentified source were received in April 2001, but these 
records do not reflect any knee treatment.  Although the 
record reflects that the veteran receives ongoing treatment 
from Dr. B.F., almost two years have passed since the last 
dated record in the claims file (in January 2003), and 
further development is indicated.  A March 2001 treatment 
record from Asheville VA Medical Center (VAMC) shows that 
follow-up treatment was scheduled at their orthopedic clinic; 
however, the March 2001 record is the last dated pertinent 
record in the claims file.  Since VA records are 
constructively of record (and may have bearing on the 
veteran's claim), they must be secured.  

In a statement dated in October 2002, Dr. B.F., a private 
physician, opined that the veteran's "current knee condition 
is as likely as not to have been caused by the injury he 
sustained in the service."  Although the evidence of record 
reflects that Dr. B.F. has been treating the veteran for his 
right knee disorder for a number of years, Dr. B.F. did not 
explain the rationale for his opinion, and it does not appear 
that he reviewed the claims file.  A VA examination and 
advisory medical opinion is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be asked to 
identify all sources of treatment he 
received for his right knee disorder 
since his discharge from service.  The RO 
should obtain copies of complete 
treatment records (those not already in 
the claims folder) from the identified 
sources, specifically including complete 
records of treatment at Boiling Springs 
Medical Center, by Dr. B.F, and at the 
Asheville VAMC.

2.  The RO should then arrange for a VA 
orthopedic examination (at a facility 
accessible by/convenient to the veteran) 
to ascertain the nature and etiology of 
the veteran's right knee disorder.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a diagnosis for the veteran's current 
right knee disorder, and opine whether it 
is at least likely as not that such 
disorder was caused by an injury in 
service.  The examiner should explain the 
rationale for any opinion given.  

3.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


